[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              NOV 7, 2008
                          Nos. 07-15646 & 07-15703          THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                 D. C. Docket Nos. 06-00042-CR-WDO-001-5
                           90-00071-CR-WDO-5

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

DEXTER LEE WILLIAMS,

                                                           Defendant-Appellant.


                         ________________________

                 Appeals from the United States District Court
                     for the Middle District of Georgia
                       _________________________

                             (November 7, 2008)

Before TJOFLAT, BLACK and WILSON, Circuit Judges.

PER CURIAM:

     Dexter Lee Williams appeals his conviction for conspiracy to possess with
intent to distribute marijuana, 21 U.S.C. §841(a)(1) and (b)(1)(D) and 21 U.S.C. §

846, and misprision of a felony, 18 U.S.C. § 4. He also appeals the reasonableness

of his 60-month sentence imposed upon the revocation of his supervised release.

18 U.S.C. § 3583. We affirm.

                                           I.

      Williams argues that the district court erred by failing to advise him of his

rights (1) to confront adverse witnesses, (2) to be protected from compelled self-

incrimination, (3) to testify and present evidence, and (4) to compel the attendance

of defense witnesses. See F ED. R. C RIM. P. 11(b)(1). Williams further argues that

he was prejudiced by the district court’s error because the government’s case relied

on wiretap evidence and possible testimony from co-defendants, experts, and other

witnesses.

      Because Williams did not “object to a Rule 11 violation, we review only for

plain error. To establish plain error, a defendant must show there is (1) error, (2)

that is plain, and (3) that affects substantial rights.” United States v. Moriarty, 429
F.3d 1012, 1019 (11th Cir. 2005) (per curiam). The “defendant . . . must show a

reasonable probability that, but for the error, he would not have entered the plea.”

United States v. Dominguez-Benitez, 542 U.S. 74, 83, 124 S. Ct. 2333, 2340, 159
L. Ed. 2d 157 (2004).



                                           2
      “A court accepting a guilty plea must comply with Rule 11 and specifically

address three ‘core principles,’ ensuring that a defendant (1) enters his guilt plea

free from coercion, (2) understands the nature of the charges, and (3) understands

the consequences of his plea.” Moriarty, 429 F.3d at 1019. The defendant’s plea

colloquy will generally be upheld if it adequately addresses Rule 11’s core

principles, even if the court failed to address a specific Rule 11 issue. See United

States v. Monroe, 353 F.3d 1346, 1354 (11th Cir. 2003).

      Here, Williams’ written plea agreement included a paragraph outlining that

he had the rights (1) to confront and cross-examine the government’s proof, (2) to

testify on his own behalf, but that he could not be compelled to do so, and (3) to

present witnesses and evidence on his own behalf. Williams’ right to compel

witness attendance was not discussed at the Rule 11 hearing. Because the district

court nevertheless adequately addressed Rule 11’s three core principles and

Williams has not shown that, but for the court’s error, he would not have pleaded

guilty, Williams’ guilty pleas are not invalid. We accordingly affirm his

convictions.

                                          II.

      Williams next argues that the district court unreasonably imposed the

statutory maximum sentence upon revoking his supervised release. “We review a



                                           3
district court’s decision to exceed the Chapter 7 recommended guidelines range for

an abuse of discretion.” United States v. Silva, 443 F.3d 795, 798 (11th Cir. 2006)

(per curiam). We review for reasonableness the sentence imposed upon the

revocation of supervised release. United States v. Sweeting, 437 F.3d 1105, 1106-

07 (11th Cir. 2006) (per curiam).

      A defendant whose supervised release term is revoked may not be required

to serve “more than [60 months] in prison if the offense that resulted in the term of

supervised release is a Class A felony . . . .” 18 U.S.C. § 3583(e)(3). The U.S.

Sentencing Guidelines recommends a range of 27 to 33 months for a Grade A

violation with a category II criminal history if the defendant was on supervised

release as a result of a sentence for a Class A felony. U.S. S ENTENCING

G UIDELINES M ANUAL § 7B1.4(a) (2007). “Where the original sentence was the

result of a downward departure . . . , an upward departure may be warranted.” §

7B1.4 cmt. n.4.

      Here, neither party disputes that the revocation of supervised release was

mandatory, that Williams’ original offense was a Class A felony, or that the

applicable statutory maximum sentence was 60-months’ imprisonment. The

district court also explicitly considered the Chapter 7 guideline range. The court

determined, however, that the range was inadequate.



                                          4
      The court instead imposed the statutory maximum sentence, which was

reasonable under the circumstances. Williams previously received a substantial

downward departure. His original sentence of 360 months’ imprisonment was

reduced to 148 months’ imprisonment. Because he subsequently committed

numerous violations while on supervised release, his upward departure for

violating supervised release was warranted. See U.S. S ENTENCING G UIDELINES

M ANUAL § 7B1.4 cmt. n.4. Therefore, the district court did not abuse its discretion

by imposing a 60-month sentence upon revoking Williams’ supervised release.

                                  CONCLUSION

      After carefully reviewing the record and the parties’ briefs, we discern no

reversible error.

      AFFIRMED.




                                          5